Roberts, Chief Justice.
William L. McKinney died in Grayson county in 1877, leaving lands in the State of Texas, and the matter in dispute is who are entitled, under the laws of this State at said date, to inherit them. He had neither wife, children, father, mother, brothers, sisters, nor descendants of either, nor grandparents or great-grandparents, maternal or paternal, living at the time of his death.
Appellees, Abbott and others, plaintiffs in this suit, are descendants of the paternal grandfather and grandmother. There are no descendants of the maternal grandfather or *375grandmother. But appellants, D. Y. McKinney and others, defendants in this suit, are descendants of the maternal great-grandfather and great-grandmother.
The question which it is the object of this suit to try, is,— Must the real estate left by William L. McKinney be divided into two equal moieties or portions, and one of them be given to the descendants of his grandfather and grandmother by the father’s side, and the other portion be given to the descendants of his great-grandfather and great-grandmother on his mother’s side? We are of opinion that it must. This opinion is based upon the construction of the fourth subdivision of section 2 of the act “ to regulate the descent and distribution of intestate’s estates,” (Paschal’s Dig., art. 3419,) in connection with other parts of that law, and of other previous laws, of which that one is an amendment and revision.
Said act, in the event there is no wife, children, father, mother, brothers, sisters, or the descendants of either of them, provides that “the inheritance shall be divided into two moieties, one of which shall go to the paternal and the other to the maternal kindred in the following course, that is to say: To the grandfather and grandmother in equal portions; but if only one of these be living, then the estate shall be divided into two equal parts, one of which shall go to such survivor, and the other shall go to the descendant or descendants of such deceased grandfather or grandmother. If there be no such descendants, then the whole estate shall be inherited by the surviving grandfather or grandmother. If there he no such surviving grandfather or grandmother, then the whole of such estate shall go to the descendants, or such of them as there be, and so on without end, passing in like manner to the nearest lineal ancestors and their descendants, or to such of them as there be.” (Paschal’s Dig., art. 3419.)
The obscurity and uncertainty of this subdivision of said section arise out of the fact, that after the inheritance is directed to be divided into two moieties, one to go to the paternal and the other to the maternal kindred of the bites*376tate, the statute in that section makes no further reference to the two estates thus created out of the inheritance, but proceeds to state how the estate, as' if there were but one, shall descend and be inherited, concluding with the direction that it shall go to the “ nearest lineal ancestors, or their descendants, or to such of them as there be.”
If this had been said to be the course of each one of the two estates, made by dividing the inheritance into two moieties, it would have been more plain as to what was meant. Still, it is more reasonable that such was its meaning, than that there should be no division of the inheritance when the kindred happened to be nearer on one side than on the other, which, it must have been known, would very often happen.
This section in' the act of 1848 is the same as the third, fourth, fifth, and sixth sections of the act of 1840 on the same subject, and in that act there was another section, which fully explains what was meant. It is the tenth section, as follows: “Wheré, for the want of issue of the intestate, and of father, mother, brothers, and sisters, or their descendants, the inheritance is directed to go by moieties to the paternal and maternal kindred, if there should be no such kindred on the one' part, the whole shall go to the other part; and if there be no kindred on the one part or the other, the whole shall go to the wife or husband of the intestate,” &c. (Hart. Dig., art. 581, p. 217.)
We have here, incidentally, an explanation of what was meant in the fourth subdivision of the section of the statute under consideration, as it stood in the act of 1840, the leading object of which, doubtless, was to cast the inheritance upon the wife or husband upon a certain remote contingency, and, as we" may presume, this tenth section in the act of 1840 was entirely omitted in the act of 1848, because in the latter act an entirely different and more beneficial provision was made for the descent of the inheritance upon the wife ■or husband. (Paschal’s Dig., art. 3422.)
With the explanation thus furnished by the said tenth sec*377tion, there could be no doubt but that, in the contingency contemplated by this fourth subdivision, the moieties of the inheritance should go to the paternal and maternal kindred respectively, although the Mildred of one side might be more remote than those upon the other, so long as any such existed to take the moiety allotted to each side. That being the meaning of this provision as it stood in the act of 1840, it should be held to mean the same thing in the act of 1848, now in force, although the explanation of it, incidentally made by said tenth section, has been omitted in the said act of 1848. That construction will be arrived at more readily, also, when it is considered that our laws of descent of real property are more in harmony with the civil law of Spain, than with the common law of England; the leading object of the latter being to cast the inheritance upon the nearest male heir on the father’s side.
There is in the decisions of this court but one case found directly applicable to this, and in that, the decision was in accordance with this opinion. (Jones’ Heirs v. Barnett’s Heirs, 30 Tex., 637.)
Judgment reversed and cause remanded.
Reversed and remanded.